DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.

Response to Arguments

Applicants' arguments, filed March 2, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

The new ground of rejection set forth below uses the previously applied Haynes and Kennedy references and none of the other prior art. Regarding these references, Applicants states that the prior art is not enabled as experiments using in vivo models was not performed and thus undue experimentation is required.
The prior art is presumed to be enabled and a complete analysis using the Wands factors is necessary to establish a lack of enablement of the prior art. The mere failure to carry out experiments using in vivo models and stating that undue experimentation is required does not establish a lack of enablement.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 96, 97 and 111 – 114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 96, 111 and 113 each require the presence of a radiopaque material in the implantable device. Such a limitation encompasses the presence of such a material in any or all parts of the implantable device. However, the specification as originally filed only discloses the treatment of the device “with a radiopaque coating deposition” and “dense, well-adhered thin-film coatings” of various radiopaque materials (¶ [0089] of the PGPub of the instant application). This disclosure does not provide adequate support for the claim language as only a specific configuration falling with the scope of each claim was disclosed and there was no indication that such a material could be located in elsewhere in the implantable device. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for these new claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 95, 98, 103, 104, 107 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 5,972,366) in view of Ho et al. (J Cont Rel, available online March 23, 2005), Panici et al. (Best Prac Res Clin Ob Gyn, 2002 and Maincent et al. (Pharm Res, 1992).
Haynes et al. discloses implantable absorbable sponges or externally applied dressing that deliver pharmaceutical or the like to the wound or implant site (col 1, ln 8 – 12). The device provides a large reservoir of drug at the site where it is needed but with controlled association of the drug with the carrier matrix material (col 3, ln 43 – 46), the implant is capable of releasing a drug over long periods of time (col 21, ln 34 – 36). The loaded carrier preferably comprises microscopically-dimensioned empty space to allow for hydration, drug efflux and tissue ingrowth (col 6, ln 2 – 4). The absorbable carrier is adapted to take up and controllably release a drug in solid, microparticulate form with the advantage that the drug concentration and release can be controlled (col 2, ln 10 – 14). The design of the final product depends on factors such as the desired release rate and duration of release (col 10, ln 16 onward). The rate and mode of release of the drug by choice of concentration and type of adjuvant used can deliver high concentrations to the adjoining tissue for long duration to prevent growth of bacteria and to even give systemic drug delivery (col 21, ln 51 – 60). The drug can be released by a) diffusion or flow of the drug and/or b) diffusion or flow of drug microparticles from the carrier (col 9, ln 11 onward), which reads on release of the particles from the matrix. The combination of carrier material and adjuvant is chosen to favor or disfavor mechanisms a) and b) to provide the desired release rate (col 9, ln 58 onward). Various possible uses are disclosed at col 21 and the rate of release of the particles from the matrix as shown in table 2 varies (more details about release rate are provided in example 13 – 20) but the implant is capable of releasing a drug or biological agent over long periods of time (col 21, ln 12 – 35). The carrier matrix itself can be biocompatible and biodegradable when materials such as collagen, crosslinked collagen or gelatin, GELFOAM® absorbable gelatin sterile sponge or polyglycolic acid or poly(D,L-lactic-co-glycolic acid) (PLGA) are used (col 4, ln 19 – 38). The particles can have diameters less than 10 microns so as to diminish the likelihood of tissue irritation if released or capillary blockage if the particles enter the circulation (col 2, ln 22- 25) and preferably crystalline or microparticulate, water insoluble drug reduced to 20 nm – 30 µm in size (col 5, ln 60 - 63). The drug can be any of a variety of substance including antiseptics, antibiotics, anti-inflammatories, local anesthetics, tissue growth promoters or tissue destruction inhibitors (col 5, ln 39 onward). The pharmaceutical composition is in solid microparticulate or microcrystalline form with an adjuvant coating to improve adherence of the pharmaceutical to the carrier and control the rate of release and the concentration of the pharmaceutical to the wound site (col 2, ln 46 - 53). Among the adjuvants (col 7, ln 1 onward) that can be used are phospholipids, gelatin, carboxymethyl cellulose, hydroxyethyl cellulose and hydroxypropyl cellulose which can be particle forming materials (see ¶¶ [0074] and [0075] of the PGPub of the instant application). This adjuvant coating reads on the materials required by instant claim 99.
The inclusion of an anti-cancer agent in particles within the claimed size range that are implanted in the peritoneal cavity as required by claim 95 is not disclosed.
Ho et al. discloses a novel chitosan based implantable formulation to provide local, controlled release of the anti-cancer agent paclitaxel (PTX) for the treatment of ovarian tumors (whole document, e.g., abstract). Sustained exposure of cancer cells to anti-neoplastic agents increases tumor penetration and decreases the rate of tumor repopulation while local administration of chemotherapeutics can enhance responsiveness by exposing tumors and adjacent metastases to high local drug concentrations while reducing systemic exposure (p 182, col 1, ¶ 2). A blend of polymer and lipids to provide continuous release of PTX was prepared (p 182, col 2, ¶ 2). Once the implants were prepared, sterilized drug-free or PTX-chitosan-ePC implants were implanted in mice in a procedure in which an incision was made in the right lower quadrant of the abdomen, the implants were inserted into the peritoneal cavity and the incision site sutured closed (section 2.4). In vitro and in vivo results showed biocompatibility and efficacy of the implantable drug delivery system with a constant zero-order drug release over 2 weeks (p 189, col 1, ¶ 3).
Panici et al. discusses the role of lymphadenectomy in the management of ovarian cancer (whole document). Positive retroperitoneal nodes were reported with incidence ranging from 14 to 70% and the common iliac, external iliac and obturator nodes are the most frequently involved and may be the site of solitary metastases even in early stage disease (p 532, ¶ 2). Right ovarian tumors metastasize to the vena cava and intercavoaortic nodes while left ovarian tumors mainly metastasize to aortic nodes (sentence bridging p 533 and 534). 
Maincent et al. discloses the lymphatic targeting of polyacrylic acid nanoparticles following intraperitoneal administration in thoracic duct cannulated rats (whole document, e.g., abstract). An elegant method for reaching the subdiaphragmatic system consists of injecting the carriers via the intraperitoneal (ip) route since liquids or cells inside the abdominal cavity are naturally drained to the diaphragm before being absorbed by in the lymphatic capillaries (p 1534, col 1, ¶ 2). In one study, the size of liposome influenced the lymph concentration and for mediastinal node targeting, a particle size > 0.5 µm should be prepared (p 1534, col 2, ¶ 2). Particles with diameters larger than 0.5 µm were selected (p 1534, col 2, ¶ 5) and administered by either the intravenous or intraperitoneal route (p 1535, col 1, ¶ 2). The amount of radioactivity from the administered particles plateaued after 2 hours with a lymph concentration obtained using the PMMA (polymethylmethacrylate) nanoparticles being higher than PHCA (polyhexylcyanoacrylate; ¶ bridging p 1535 and 1536, figure 1) with PMMA also showing very little radioactivity in the blood (p 1536, col 1, ¶ 1). As shown in figure 2, the administration route resulted in lower amounts of radioactivity in the lymph compared to ip administration. Both liposomes and nanoparticles can be targeted to the lymphatic system after ip administration with the administration route affecting the organ distribution of the particles (p 1536, col 2, ¶ 2). The physiology of peritoneal lymphatic drainage may explain the dramatic lymph targeting (p 1537, col 2, ¶ 4) and the results probably underestimate the extent of lymphatic absorption due to limitations in the method used (p 1538, col 1, ¶ 2). Cancers such as colon, rectum or ovarian, which associate dissemination of metastases in the abdominal cavity and metastases targeting to local and regional nodes, could benefit from the slow release of drug by diffusion from nanoparticles in the abdominal cavity associated with the targeting of drug loaded nanoparticles to distant lymph nodes as long as lymphatic circulation is efficient (p 1538, col 2, ¶ 4). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate particles sized to enter the lymphatic system, such as those larger than 0.5 µm as taught by Maincent et al. into the drug releasing implant of Haynes et al. that is implanted into a subject at the site of cancerous tumor. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the drug releasing implants of Haynes et al. can be designed to favor diffusion or flow of the drug and/or diffusion or flow of drug microparticles from the carrier. Even after tumor removal (resection), cancer cells may remain at the location of the tumor and cancer cells may have spread from the tumor site, such as through the lymphatic system as taught by Panici et al., to other locations in the body. Implants comprising paclitaxel as the anticancer agent can be implanted during an open surgery as taught by Ho et al. that can release the anti-cancer agent in the local region where the tumor even though the bulk of the tumor was removed. Given that metastases can spread to the lymphatic system as taught by Panici et al. and Maincent et al. and nanoparticles can accumulate in the lymphatic system after introduction into the peritoneal cavity as taught by Maincent et al., sizing the particles in the drug implant for lymphatic targeting from the tumor site would result in release of the anticancer agent containing particles to potential site of metastases along the same path as the cancer cells from the primary tumor. Such implantation requires an incision and suturing of the incision after implantation. Given the design of the drug releasing implant when diffusion or flow of the drug microparticles from the carrier is favored, the drug particles will necessarily release from the implantable device and be taken up into the lymphatic system and treat any cancer cells that could be present with the anti-cancer agent such as paclitaxel that is present in those particles.

Claims 96, 97, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. as applied to claims 95, 98, 103, 104, 107 and 108 above, and further in view of Mottu et al. (Invest Rad, 1999).
Haynes et al., Ho et al., Panici et al. and Maincent et al. are discussed above.
The inclusion of a radiopaque material in the implant and visualization of such material after implantation is not disclosed.
Mottu et al. discloses that the radiological detectability of conventional polymers used as implant or inserts is limited by their density which is similar to that of the soft tissue (p 3, ¶ 4). The electron density and specific gravity of the polymers can be increased to improve radiological visibility (p 3, ¶ 4). Different methods including radiopaque polymer blends, radiopaque polymer salt complex and radiopaque polymerized monomers can be used to render an implantable polymer radiopaque during the implantation procedure (figure 1). High atomic number is associated with effective X-ray absorption so iodine, bismuth, barium and tantalum are most frequently used to obtain high radiopacity (p 4, ¶ 5). The materials rendered radiopaque can be observed using fluoroscopy, CT (p 7, ¶ 3) or X-ray (p 13, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radiopaque material into the drug releasing implant of Haynes et al., Ho et al., Panici et al. and Maincent et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the similar density of conventional polymers and soft tissue limits the detectability of the implants using radiological means and such materials are used to prepare such implants. The implants can be rendered more readily detectable by means such as by incorporation of a radiopaque material into the material as discussed by Mottu et al. Once such a material is added, the implant can then be observed after implantation using conventional techniques in the art such as X-ray or fluoroscopy. Carrying out such an imaging step allows for confirmation of the placement of the implant after the surgical procedure.

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. as applied to claims 95, 98, 103, 104, 107 and 108 above, and further in view of Kennedy et al. (US 6,488,952).
Haynes et al., Ho et al., Panici et al. and Maincent et al. are discussed above.
That the drug particles further comprise a polymer as required by claim 99.
Kennedy et al. discloses a semisolid delivery system that is preferably comprised of a hydrogel as is or with a multiparticulate therapeutic delivery system (whole document; e.g., abstract and col 4, ln 42 – 50). The concept of local drug delivery has been developed and can remedy the inefficient delivery of chemotherapeutic agents so as to prevent recurrence of malignant tumors (col 2, ln 1 – 6). BCNU (1,3-bis(2-chloroethyl-1-nitrosourea) is the therapeutic agent in a preferred embodiment (col 5, ln 7 – 9), which is discussed in col 2 as a common drug of choice for the treatment of malignant glioma, a head and neck cancer, that can be loaded into a wafer system that suffers from various drawbacks. There is a need for semisolid and multiparticulate delivery system to deliver therapeutic agents locally and systemically after implantation, deposition and injection (col 3, ln 5 – 15).  The delivery system can be biodegradable and biocompatible (col 4, ln 6 – 8). The hydrogel can be comprised of glyceryl monooleate (GMO) or other materials with similar properties including polymers (col 7, ln 1 - 16). The multiparticulate component is comprised of polymeric or non-polymeric systems utilized to produce solid structures such as nonpareils, crystals, agglomerates, microspheres or nanoparticles (col 9, ln 47 - 52). In a preferred embodiment, the multiparticulate component is comprised of poly(lactic-co-glycolide) (PLGA; col 7, ln 53 onward) which is biodegradable and based on how the particles are produced, the therapeutic agent is dispersed in the particles (col 10, ln 1 – 5, 56 onward). The multiparticulate substances can be further modified by methods to coat or encapsulate the components with additional layers (col 10, ln 17 – 31). It is expected that the semisolid alone will provide sustained delivery over days to weeks while implantation in areas such as the brain using the matrix and drug incorporated into PLGA microspheres can result in sustained release for a plurality of months (col 11, ln 39 – 52). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate therapeutic particles with the bioactive agent combined with a particle forming material as in Kennedy et al. into a matrix taught by Haynes et al. and to administer the resulting device to treat an infection or a cancer such as malignant glioma. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kennedy et al. discloses that porous matrixes can contain particulates of therapeutic agent dispersed in a particle forming material such as PLGA. These particles can be enclosed in porous matrices and used as is or further coated with the adjuvant as taught by Haynes et al. and such additional layers may be applied to the multiparticulates of Kennedy et al. This will alter parameters such as the length of time over which the drug is released.

Claim(s) 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. as applied to claims 95, 98, 103, 104, 107 and 108 above, and further in view of Bouvy et al. (Br J Surg, 1997), Arnold et al. (US 5,383,456) and Evans et al. (US 2004/0127987).
Haynes et al., Ho et al., Panici et al. and Maincent et al. are discussed above.
A minimally invasive, laparoscopic surgical procedure is not disclosed.
Bouvy et al. discloses that laparoscopic surgery is generally associated with less postoperative pain, a shorter hospital stay and an earlier return to normal activity compared to conventional surgery (p 358, col 1, ¶ 1). Given these advantages of minimally invasive surgery, laparoscopic procedures have been used for colorectal surgeries but not developed at the same rate as other laparoscopic procedures (p 358, col 1, ¶ 1). The operative trauma associated with laparoscopic surgery is considered to be less than conventional surgery, and it has been suggested that operations may facilitate tumor growth (p 358, col 1, ¶ 1). The experiments conducted shoed less stimulation of total peritoneal tumor growth after laparoscopic surgery compared to conventional surgery (p 360, col 2, ¶ 1). The use of minimal access and atraumatic tissue healing results in less tissue trauma and reduced tissue trauma being associated with decreased attenuation of immune defense mechanisms were suggested as factors in the decreased tumor growth with laparoscopic procedure (p 360, col 2, ¶ 5). 
Evans et al. disclose an implantable material for deployment in select locations or tissues for tissue regeneration that can also be used for therapy delivery (whole document, e.g., abstract). A shown in figured 2A – 2I, the implant can take a variety of shapes. The system is suitable for both open and laparoscopic surgical procedures that are known for treating a variety of injuries and maladies (¶ [0121]). The dimensions can be selected such that they are generally suitable for existing laparoscopic or endoscopic cannula (¶ [0123]). The device of the subject invention (e.g. implant, delivery system) may contain or deliver one or more biologically active or pharmaceutical agents (¶ [0093]). 
Arnold et al. discloses a diagnostic method for determining the treatment modality for cancer within the peritoneal cavity using a laparoscope to visually surgery the colon, perform a radionuclide survey of the colon to determine lymph node involvement in cancer and other metastatic diseases (whole document, e.g., abstract). Both open laparoscopy or conventional laparoscopic resection are appropriate depending on the findings relating to lymph node involvement (abstract). Depending on the diagnosis prior to surgery, patients receive the advantages of minimally invasive surgery with laparoscopically assisted removal of the cancerous tissue (col 5, ln 66 – col 6, ln 49).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a laparoscopic method to carry out the tumor resection and implantation of the drug delivery device of Haynes et al., Ho et al., Panici et al. and Maincent et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because laparoscopic procedures generally provide advantages to the subject and in the case of those with cancer, can also stimulate less tumor growth due to the surgical procedure as disclosed by Bouvy et al. Such laparoscopic procedures can also be used for tumor resection as taught by Arnold et al. and for the implantation of devices that can comprise therapeutic agents as taught by Evans et al. 

Claim(s) 109 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. as applied to claims 95, 98, 103, 104, 107 and 108 above, and further in view of Wang et al. (Biomaterials, 2002).
Haynes et al., Ho et al., Panici et al. and Maincent et al. are discussed above.
None of the references disclose the presence of a radiation sensitizer.
Wang et al. discloses that radiosensitizers are chemical or pharmacological gents that can increase the lethal effects of radiation to the cancer cells while possessing the least influence on normal tissues (p 3555, col 1). Etanidazole (ETA) is a second generation hypoxic cell radiosensitizer (p 3555, col 2, ¶ 2). A sustained release intratumoral drug delivery system such as a biodegradable implant would provide localized drug release over a prolonged time period as radiosensitizers have short half-lives and are easily metabolized within the body or excreted by the kidney (p 3356, col 1, ¶ 2). Spray dried PLGA microspheres containing ETA were compressed into an implantable disc (p 3556, col 2, ¶ 3). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to include a radiosensitizer in the drug containing implants of Haynes et al., Ho et al., Panici et al. and Maincent et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Wang et al. discloses that radiosensitizers such as ETA can be included in drug releasing implants and can increase the lethal effects of radiation to the cancer cells. The inclusion of such an agent will allow for the treatment of the cancer via multiple mechanisms – the paclitaxel will act in one manner on the cancer cells while the presence of ETA will act as a radiosensitizer when the cancer is also treated by radiation, a well-known methodology for the treatment of cancer.

Claim(s) 100 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. as applied to claims 95, 98, 103, 104, 107 and 108 above, and further in view of Gressen et al. (Curr Treat Options Oncology, 2002)
Haynes et al., Ho et al., Panici et al. and Maincent et al. are discussed above.
Implantation in the pleural cavity is not disclosed.
Gressen et al. discloses that lung cancer is among the most common causes of cancer related deaths for both males and females (p 75, col 1). Patients may have pathologic lymph node involvement that has a strong impact on survival (p 76, col 2). Various treatment options are presented with most trials of chemotherapy in early stage lung cancer being coordinated with surgical resection (p 81, ¶ 2). Depending on the tumor size, radioactive materials can be implanted (p 80, section 2). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to implant the drug releasing implant of Haynes et al., Ho et al., Panici et al. and Maincent et al. in the pleural cavity following lung cancer tumor resection. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because cancer occurs all over body and implantation of the anti-cancer agent containing drug releasing implant at the initial tumor location will provide high concentrations of the agent in that local area. Such implantation would take place in the pleural cavity. Lung cancer can have lymphatic involvement as disclosed by Gressen et al. and the drug releasing device as in Haynes et al., Ho et al., Panici et al. and Maincent et al. would reasonably be expected to also release particles from the original tumor location to follow a similar path in the lymphatic system as metastatic cancer cells from the tumor. 

Claim(s) 102 is rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al., Maincent et al. and Gressen et al. as applied to claims 95, 98, 100, 101, 103, 104, 107 and 108 above, and further in view of Bouvy et al. (Br J Surg, 1997), Arnold et al. (US 5,383,456) and Evans et al. (US 2004/0127987).
Haynes et al., Ho et al., Panici et al., Maincent et al. and Gressen et al. are discussed above.
A minimally invasive, laparoscopic surgical procedure is not disclosed.
Bouvy et al., Arnold et al. and Evans et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a laparoscopic method to carry out the tumor resection and implantation of the drug delivery device of Haynes et al., Ho et al., Panici et al. and Maincent et al. in the pleural cavity. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because laparoscopic procedures generally provide advantages to the subject and in the case of those with cancer, can also stimulate less tumor growth due to the surgical procedure as disclosed by Bouvy et al. Such laparoscopic procedures can also be used for tumor resection as taught by Arnold et al. and for the implantation of devices that can comprise therapeutic agents as taught by Evans et al. The person of ordinary skill in the art is aware that laparoscopic procedures can be carried out on various parts of the body and the advantages of such a minimally invasive procedure compared to an open surgery would motivate the use of a laparoscopic procedure for tumor resection and drug delivery device implantation.

Claim(s) 111 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al., Maincent et al. and Gressen et al. as applied to claims 95, 98, 100, 101, 103, 104, 107 and 108 above, and further in view of Mottu et al. (Invest Rad, 1999).
Haynes et al., Ho et al., Panici et al., Maincent et al. and Gressen et al. are discussed above.
The inclusion of a radiopaque material in the implant and visualization of such material after implantation is not disclosed.
Mottu et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radiopaque material into the drug releasing implant of Haynes et al., Ho et al., Panici et al. and Maincent et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Wang et al. discloses that radiosensitizers such as ETA can be included in drug releasing implants and can increase the lethal effects of radiation to the cancer cells. The inclusion of such an agent will allow for the treatment of the cancer via multiple mechanisms – the paclitaxel will act in one manner on the cancer cells while the presence of ETA will act as a radiosensitizer when the cancer is also treated by radiation, a well-known methodology for the treatment of cancer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618